United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3761
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Eduardo Avalos-Luna,                     *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 23, 2000
                                Filed: May 26, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        Eduardo Avalos-Luna pleaded guilty to conspiring to distribute
methamphetamine, and to possessing methamphetamine with intent to distribute, in
violation of 21 U.S.C. §§ 841(a)(1) and 846 (1994). The presentence report
recommended that he be assessed an enhancement for obstruction of justice and denied
a reduction for acceptance of responsibility, noting that although he had fully
acknowledged his involvement in drug trafficking, had agreed to be held responsible
for a substantial drug quantity, and had pleaded guilty, he subsequently absconded from
supervision prior to sentencing, fled to Mexico, failed to appear for the scheduled
sentencing hearing, and was apprehended in Texas over two years later by immigration
agents. Over Avalos-Luna’s objections, the District Court1 adopted these
recommendations and sentenced him to 135 months' imprisonment and 5 years'
supervised release.

      On appeal, Avalos-Luna challenges the District Court’s application of the
obstruction-of-justice enhancement and denial of the acceptance-of-responsibility
reduction. We review each of these matters for clear error. See United States v.
Baker, 200 F.3d 558, 562 (8th Cir. 2000); United States v. Ervasti, 201 F.3d 1029,
1043 (8th Cir. 2000). We conclude that the Court did not clearly err in applying the
enhancement or in denying the reduction. See United States v. Shinder, 8 F.3d 633,
635 (8th Cir. 1993) (holding that defendant’s flight prior to sentencing was “sufficient
ground” both to apply obstruction-of-justice enhancement and to deny acceptance-of-
responsibility reduction); United States v. Honken, 184 F.3d 961, 970 (8th Cir.)
(committing obstructive conduct between plea and sentencing “would almost certainly”
disqualify defendant from receiving acceptance-of-responsibility reduction), cert.
denied, 120 S. Ct. 602 (1999).

       Avalos-Luna also argues on appeal that his potential sentence was nearly
doubled by the application of the enhancement and the denial of the reduction, and that
he was thus disproportionately punished for the single act of failing to appear at
sentencing. We reject this argument because his sentence resulted from a correct
application of the United States Sentencing Guidelines (Guidelines). See United States
v. Foote, 920 F.2d 1395, 1401 (8th Cir. 1990) (concluding, as matter of law, that
sentences imposed pursuant to Guidelines do not violate Eighth Amendment), cert.
denied, 500 U.S. 946 (1991); cf. United States v. Gordon, 953 F.2d 1106, 1107 (8th
Cir.) (rejecting argument that career-offender Guideline produces unconstitutionally
disproportionate sentences), cert. denied, 506 U.S. 858 (1992).


      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
                                          -2-
Accordingly, we affirm the judgment of the District Court.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-